Citation Nr: 0029843	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  99-12 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for reflux esophagitis 
(claimed as stomach disorder).

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for residuals of left 
ankle sprain and pain in the hands and fingers (claimed as 
joint pain).

5.  Entitlement to service connection for sores on chest and 
fungus due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from August 1988 to August 
1992, and from October 1995 to September 1996.  He also had 
verified service in the Southwest Asia Theater from October 
1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

The veteran had two periods of active duty service in the 
United States Army.  Currently, only the service medical 
records from his second period of service have been 
associated with the claims folder.  The United States Court 
of Appeals for Veterans Claims (the Court) has recently held 
that the VA has an initial duty to obtain all service medical 
records and VA medical records prior to adjudication of the 
claim.  See McCormick v. Gober, No. 98-48 (U.S. Vet. App. 
Aug. 18, 2000) (holding that the "Immediate Development" 
provisions of VBA Letter 20-99-60 have the force of law so as 
to require that VA request copies of SMRs and VA medical 
records prior ajdudication).  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should make an attempt to 
secure the veteran's service medical 
records from his first period of service, 
from August 1988 to August 1992, through 
official channels.

2.  The RO should contact the veteran and 
request that he identify the addresses 
and approximate dates of all VA treatment 
(as an inpatient or outpatient), 
evaluation or observation since discharge 
from each period of military service 
until the present for the claimed 
disabilities.  The RO should obtain 
copies of pertinent treatment records 
identified by the veteran which have not 
previously been secured.  Any records 
obtained should be associated with the 
claims folder.  Failures to respond or 
negative replies should be noted in 
writing and also associated with the 
claims folder.  

3.  The veteran is hereby notified that 
he should submit all non-VA health care 
records of treatment, evaluation, 
observation or hospitalization since 
discharge from both periods of military 
service until the present for the claimed 
disabilities.  Such records should be 
forwarded to VA for association with the 
claims folder.  

4.  Thereafter, the RO should 
readjudicate the issues of service 
connection for reflux esophagitis, an 
acquired psychiatric disorder, low back 
disorder, residuals of left ankle sprain 
and joint pain, as well as for sores and 
fungus due to undiagnosed illness due to 
service in the Southwest Asia Theater.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted by the 
RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOHN F. FUSSELL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


